Title: Notes on a Cabinet Meeting, 4 October 1803
From: Jefferson, Thomas
To: 


          
            
              Oct. 4.
              Present Secretaries of State, Treasury, War.
            
          
            
              
              will it be adviseable for forcible possn of N. Orleans to be taken, if refused. unanimous it will.
            
            
              
              should we now prepare force, so as to have it ready the moment Congress authorises it? unan. it will.
            
            
              
              what force? 400. regulars from F. Adams, 100. do. from Chickasaw bluffs & Massac, 500. militia of Mis. tery. boatmen & sailors.
            
          

        